DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 11/28/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 11/28/22, regarding 35 U.S.C. § 101 interpretations are persuasive in view of amendments filed 11/28/22. 35 U.S.C. § 101 interpretations are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(f) filed on 11/28/22, regarding 35 U.S.C. § 112(f) interpretations are persuasive in view of amendments filed 11/28/22. 35 U.S.C. § 112(f) interpretations are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 and 35 U.S.C. § 103 filed on 11/28/22, regarding 35 U.S.C. § 102 and 35 U.S.C. § 103 interpretations are persuasive in view of amendments filed 11/28/22. However, upon further consideration, a new ground(s) of rejection is made in view of McNew (US 2021/0009133) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nabatchian et al. (US 2021/0347378) in view of McNew (US 2021/0009133).

Regarding claims 1 and 11, Nabatchian discloses an occupancy grid based path planning system including a hybrid planning system in an autonomous vehicle, which is configured to plan a best trajectory function of a host vehicle, and the hybrid planning system in the autonomous vehicle comprising (¶2-4): 
a sensing unit configured to sense a surrounding scenario of the host vehicle to obtain a parameter group to be learned (¶62 and ¶90 - perception module 176 may use any suitable modules (e.g., using machine learning processes) to perform object detection, classification, regression, and segmentation on 3D point cloud to detect and identify objects using a supervised learning algorithm to learn the parameters (e.g. weights) of the map feature extractor NN 351, the path feature extractor NN 353, the RNN 355, and the decoder NN 357); 
a memory configured to access the parameter group to be learned, a plurality of scenario categories, a learning-based model and a rule-based model (¶54-56, ¶74-75, and ¶98 – maps and models are stored in the memory of the vehicle corresponding to the recited scenario categories as well as training/trained neural networks corresponding to the recited learning based model and rule based models with corresponding to the recited learned parameters); and 
a processing unit electrically connected to the memory and the sensing unit, wherein the processing unit is configured to implement a hybrid planning method in the autonomous vehicle comprising (Fig. 1): 
performing a learning-based scenario deciding step to decide one of the scenario categories that matches the surrounding scenario of the host vehicle according to the parameter group to be learned and the learning-based model (¶60-62 - sensor system 110 may collect information about the local external environment of the vehicle 100 including to detect and identify a pedestrian or another car using machine learning processes); 
performing a learning-based parameter optimizing step to execute the learning-based model with the parameter group to be learned to generate a key parameter group (¶77 - The neural networks 351, 353, 355, 357 are pre-trained and optimized using a set of labelled training data where labeled training data corresponding to the recited generated key parameter group); and 
performing a rule-based trajectory planning step to execute the rule-based model with the one of the scenario categories and the key parameter group to plan the best trajectory function (¶77 - generating a new planned path for the vehicle 100, where the new planned path minimizes collision risk with the identified regions of interest in the importance corresponding to the recited a rule-based trajectory planning step based on the 3D point cloud 251, the binary map 252, and the path command information 253 corresponding to the recited scenario categories and the key parameter group); and 
controlling a plurality of automatic driving parameters of the host vehicle according to the best trajectory function, wherein the automatic driving parameters comprise a vehicle speed and a vehicle acceleration (¶77-78 -  new planned path may be sent to the drive control system 150 to control operation of the vehicle 100); 
While Nabatchian does disclose utilization of machine learning models, it does not explicitly disclose the utilization of real-driver, however McNew discloses a system of determining average and driver-specific controls for autonomous vehicles including wherein the learning-based model is based on probability statistics and is trained by collecting real-driver driving behavior data, and the rule-based model is formulated according to definite behaviors (¶50 -  utilizing a large quantity of driver-performed lane change maneuver data corresponding to the recited real-driver driving behavior data to generate a model of the “average” driver including a training set corresponding to the recited trained learning based model of a plurality of safe lane change maneuvers performed in a variety of different scenarios based on probability statistics).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the average and driver-specific trained models for autonomous vehicles of McNew with the occupancy grid based path planning system of Nabatchian in order to determine the probability of performing a lane change in the safest manner (including deciding not to make a lane change) (McNew - ¶50).

Regarding claims 2 and 12, Nabatchian further discloses the parameter group to be learned comprises (¶90 - using a supervised learning algorithm to learn the parameters (e.g. weights) of the map feature extractor NN 351, the path feature extractor NN 353, the RNN 355, and the decoder NN 357): 
a road width representing a width of a road traveled by the host vehicle (¶88 - a size of the road mask, such as a width); 
a relative distance representing a distance between the host vehicle and an object (¶24 - a distance between the vehicle in the trajectory path of the vehicle and each object mask for each object in the list of relevant objects); 
an object length representing a length of the object (¶27 - relevant objects has a shape, size, radius, width or length determined based on a kinematic information of the object); and 
an object lateral distance representing a distance between the object and a center line of the road (¶26 - the vehicle has a width that is determined based on one or more of: a road type of the trajectory path, a velocity of the vehicle, and a type of the vehicle where size and position of the vehicle as well as road type includes distance between the object the centerline of the road).

Regarding claims 3 and 13, Nabatchian further discloses the memory configured to access a map message related to a trajectory traveled by the host vehicle (¶41 and ¶75-76); and 
the sensing unit comprising: a vehicle dynamic sensing device configured to position a current location of the host vehicle and a stop line of an intersection according to the map message, and sense a current heading angle, a current speed and a current acceleration of the host vehicle (¶105-108 – trajectory path includes the current position of the host vehicle, road formation (e.g. intersection or not) includes a stop line of an intersection and kinetic information (e.g., angular and linear velocity) of the ego vehicle corresponding to the recited a current heading angle, a current speed and a current acceleration of the host vehicle); 
an object sensing device configured to sense an object within a predetermined distance from the host vehicle to generate an object message corresponding to the object and a plurality of travelable space coordinate points corresponding to the host vehicle, wherein the object message comprises a current location of the object, an object speed and an object acceleration (¶74 and ¶105-108 – minimum Euclidean distance 560b between the object 520 and the ego-vehicle 100 is below a certain threshold corresponding to the recited sensing an object within a predetermined distance from the host vehicle including a set of GPS coordinates (e.g. latitude and longitude coordinates) from a GPS unit 119 of the vehicle 100 corresponding to the recited a plurality of travelable space coordinate points including kinetic information (e.g., angular and linear velocity) of the object); and 
a lane sensing device configured to sense a road curvature and a distance between the host vehicle and a lane line (¶9, ¶76 and ¶105-108 - road data such as geometry of lanes and lane boundaries includes road curvature where traveling path of the ego-vehicle can be augmented using the road boundary or lane group information from the corresponding binary map 252 corresponding to the recited distance between host vehicle and a lane line).

Regarding claims 7 and 17, Nabatchian further discloses the learning-based parameter optimizing step comprises: performing a learning-based driving behavior generating step to generate a learned behavior parameter group by learning the parameter group to be learned according to the learning-based model, wherein the parameter group to be learned comprises a driving trajectory parameter group and a driving acceleration/deceleration behavior parameter group (¶83-84 – map/path feature extractor determines object/vehicle features utilizing machine learning algorithms to output feature vectors which include driving trajectory and driving acceleration/deceleration parameters); and 
performing a key parameter generating step to calculate a system action parameter group of the learned behavior parameter group to obtain a system action time point, and combine the system action time point, a target point longitudinal distance, a target point lateral distance, a target point curvature, a vehicle speed and a target speed to form the key parameter group (¶83-87 – map/path feature extractor determines object/vehicle features utilizing machine learning algorithms to determine path feature vectors which include positioning, distances, speeds, turns, and speeds for a planned path over time corresponding to the recited key parameter group).

Regarding claims 8 and 18, Nabatchian further discloses the learned behavior parameter group comprises the system action parameter group, the target point longitudinal distance, the target point lateral distance, the target point curvature and the target speed; and the system action parameter group comprises the vehicle speed, a vehicle acceleration, a steering wheel angle, a yaw rate, a relative distance and an object lateral distance (¶24 and ¶83-87 – planned path vectors include positioning, curvature, speed, acceleration, angle, yaw rate and potential coalitions may occur between the vehicle 100 and other objects corresponding to the recited relative distances).

Regarding claims 9 and 19, Nabatchian further discloses the best trajectory function comprises (¶83-87 – path planning utilizing weighted parameter functions): 
a plane coordinate curve equation representing a best trajectory of the host vehicle on a plane coordinate; a tangent speed representing a speed of the host vehicle at a tangent point of the plane coordinate curve equation; and a tangent acceleration representing an acceleration of the host vehicle at the tangent point; wherein the best trajectory function is updated according to a sampling time of the processing unit (¶51, ¶77 and ¶83-87 – path planning system to control the drive control system including acceleration, velocity, steering, angular velocity corresponding to the recited trajectory including curvature, speed and acceleration utilizing data obtained in each timeframe in a series of consecutive timeframes corresponding to the recited updated according to a sampling time of the processing unit).


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nabatchian et al. (US 2021/0347378) in view of McNew (US 2021/0009133), as applied to claims 3 and 13 above, in view of Morotomi et al. (US 2018/0257644).

Regarding claims 4 and 14, Nabatchian further discloses implement a data processing step, and the data processing step comprises: performing a cutting step to cut the current location of the host vehicle, the current heading angle, the current speed, the current acceleration, the object message, the travelable space coordinate points, the road curvature and the distance between the host vehicle and the lane line to generate a cut data according to a predetermined time interval and a predetermined yaw rate change (¶9, ¶74-77, ¶94, and ¶105-108 - trajectory path includes the current position of the host vehicle, road formation (e.g. intersection or not) includes a stop line of an intersection and kinetic information (e.g., angular and linear velocity) of the ego vehicle corresponding to the recited a current heading angle, a current speed and a current acceleration of the host vehicle, minimum Euclidean distance 560b between the object 520 and the ego-vehicle 100 is below a certain threshold corresponding to the recited sensing an object within a predetermined distance from the host vehicle including a set of GPS coordinates (e.g. latitude and longitude coordinates) from a GPS unit 119 of the vehicle 100 corresponding to the recited a plurality of travelable space coordinate points including kinetic information (e.g., angular and linear velocity) of the object, road data such as geometry of lanes and lane boundaries includes road curvature where traveling path of the ego-vehicle can be augmented using the road boundary or lane group information from the corresponding binary map 252 corresponding to the recited distance between host vehicle and a lane line, above information utilized to determine a new planned path including angular velocity in a certain time frame); wherein 
there is a collision time interval between the host vehicle and the object, and the host vehicle has a yaw rate (¶101 – based on a given time and distance the system determines potential collisions between the ego-vehicle and an object utilizing the distance threshold may be dependent on a number of factors including: an angular velocity and/or linear velocity of the object, an angular velocity ω and/or linear velocity v of the ego-vehicle, the planned path of the ego-vehicle, a type of the object, a vehicle type of the ego-vehicle, a neighborhood area and any other suitable factors where angular velocity corresponding to the recited yaw rate); 
While Nabatchian does disclose collision avoidance by new path generation, it does not explicitly disclose utilizing predetermined yaw thresholds or stop cutting based on that threshold however Morotomi discloses a collision avoidance system including in response to determining that the collision time interval is smaller than or equal to the predetermined time interval, the cutting step is started (¶86-91 and Fig. 4 – element 425 with a yes determination corresponding to the recited collision time interval is smaller than or equal to the predetermined time interval to start the collision avoidance, while it does not explicitly utilize the automatic steering process of Fig. 6, it would have been obvious to one of ordinary skill in the art before the filing date to have utilized either collision avoidance system to avoid a collision if the time to collision was less than a predetermined interval, therefor teaching starting the cutting step based on the determination of time to collision being less than an interval); and 
in response to determining that a change of the yaw rate is smaller than or equal to the predetermined yaw rate change, the cutting step is stopped (¶107-110 – element 610 corresponding to the recited change of yaw rate being smaller than a predetermined yaw rate where the following end condition for collision avoidance leads to return element 695 to end the routine therefore cutting step is stopped).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the occupancy grid based path planning system of Nabatchian in view of McNew with the collision avoidance system of Morotomi in order to control a steering apparatus of a vehicle so as to avoid collision of the vehicle with an obstacle (Morotomi - ¶1).

Regarding claims 5 and 15, Nabatchian further discloses the data processing step further comprises: performing a grouping step to group the cut data into a plurality of groups according to a plurality of predetermined acceleration ranges and a plurality of opposite object messages (¶107 – threshold ranges are predetermined based on kinetic information of the ego vehicle and of the object corresponding to the recited grouping data into ranges and opposite object messages), 
the predetermined acceleration ranges comprise a predetermined conservative acceleration range and a predetermined normal acceleration range (¶107 – threshold may be lower or higher depending on kinetic information of the vehicle corresponding to the recited predetermined conservative or normal ranges), 
the opposite object messages comprise an opposite object information and an opposite object-free information (¶107 – threshold may be lower or higher based on object type and speed), 
the groups comprise a conservative group and a normal group, the predetermined conservative acceleration range and the opposite object-free information are corresponding to the conservative group, and the predetermined normal acceleration range and the opposite object information are corresponding to the normal group (¶107 – lower or higher thresholds based on kinetic information of the vehicle and the object corresponding to the recited conservative or normal ranges).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nabatchian et al. (US 2021/0347378) in view of McNew (US 2021/0009133) and Morotomi et al. (US 2018/0257644), as applied to claims 4 and 14 above, further in view of VanderLugt et al. (US 2020/0307590).

Regarding claims 6 and 16, Nabatchian does not disclose a mirroring step however VanderLugt discloses a system of highway exit detection including the data processing step further comprises: performing a mirroring step to mirror a vehicle trajectory function of the host vehicle along a vehicle traveling direction to generate a mirrored vehicle trajectory function according to each of the scenario categories, wherein the parameter group to be learned comprises the mirrored vehicle trajectory function (¶36 – based on a scenario of a highway exit, the vehicle will mirror an opposite lane line trajectory to maintain the proper path).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the occupancy grid based path planning system of Nabatchian in view of McNew and Morotomi with the mirroring function of VanderLugt in order to avoid an exit lane based trajectory (VanderLugt - ¶36).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nabatchian et al. (US 2021/0347378) in view of McNew (US 2021/0009133), as applied to claims 1 and 11 above, in view of Schaper et al. (US 2017/0232970) and VanderLugt et al. (US 2020/0307590).

Regarding claims 10 and 20, Nabatchian further discloses the scenario categories comprise (¶74): 
an object occupancy scenario, wherein the object occupancy scenario represents that there are an object and a road in the surrounding scenario (¶77 -  importance occupancy grid map includes regions); 
an intersection scenario representing that there is an intersection in the surrounding scenario (¶74 - binary map may contain additional data such as intersections); and 
While Nabatchian does disclose utilizing an occupancy map, it does not disclose utilizing an object occupancy percentage however Schaper discloses a system for controlling vehicles including determining the object occupancy percentage represents a percentage of the road occupied by the object (¶38 – degree of occupancy of each and every lane corresponding to the recited object occupancy percentage by objects on the road).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the occupancy grid based path planning system of Nabatchian and McNew with the lane occupancy percentage of Schaper in order to permit safe lane changes (Schaper - ¶7).
Nabatchian in view of McNew and Schaper does not disclose a scenario representing an entry/exit station however VanderLugt further discloses an entry/exit scenario representing that there is an entry/exit station in the surrounding scenario (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the occupancy grid based path planning system of Nabatchian in view of McNew and Schaper with the exit lane identification of VanderLugt in order to avoid an exit lane based trajectory (VanderLugt - ¶36).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ma et al. (US 2020/0103911) discloses a system of analyzing real-world information utilizing statistical analysis machine learning processes to train neural networks for autonomous vehicle control (¶25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665